Citation Nr: 0904411	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-38 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In a January 2007 decision, the Board denied an initial 
disability rating in excess of 30 percent for PTSD; denied a 
disability rating in excess of 40 percent for residuals of a 
back injury; denied an initial disability rating in excess of 
10 percent for radiculopathy of the right lower extremity; 
and denied an initial disability rating in excess of 10 
percent for radiculopathy of the left lower extremity.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in June 2008, the 
veteran's then-attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
partial remand.  In a June 2008 order, the Court granted the 
motion, vacated that portion of the Board's January 2007 
decision denying an initial disability rating in excess of 30 
percent for PTSD, and remanded the matter to the Board for 
further development and readjudication.  The Board's January 
2007 decision was left intact with respect to the remaining 
issues of increased ratings for residuals of a back injury 
and radiculopathy of the left and right lower extremities.  
Thus, the sole issue currently before the Board is as set 
forth in the cover page of this remand.  

In March 2007, the veteran submitted a claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  The record currently before 
the Board contains no indication that the claim has as yet 
been adjudicated.  Thus, it is referred to the RO for 
appropriate action.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In a September 2008 letter, the veteran indicated that he 
wished to attend a Board hearing at the RO via 
videoconference.  He has not yet been scheduled for his 
requested hearing.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2008).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2008), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a).  

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2008).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

